BIJUR, J.
Plaintiff sues for damage done to his wagon by á wagon of the defendant, negligently driven by one of its employés. Assuming that there is evidence on which the court could! find that the accident was caused by the negligence of the defendant, and that the plaintiff *483was free from contributory negligence, there is no competent evidence of damage, and that which was given was all duly excepted to. Plaintiff’s witness, on this point, stated that he had purchased four vans, two of them four years ago, one of which was secondhand, and that the wagon damaged in the case at bar was worth $850 before the accident andl $500 after the accident.' Such testimony is manifestly fanciful and speculative. Mendleson v. Van Rensselaer, 118 App. Div. 516, 103 N. Y. Supp. 578.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.